EXHIBIT 10.54

SUMMARY OF KEY TERMS OF COMPENSATION ARRANGEMENTS WITH MERIX

CORPORATION NON-EMPLOYEE DIRECTORS

In order to continue to attract and retain qualified directors, the Board of
Directors of Merix Corporation believes it is important that compensation for
directors be reasonably competitive with its peers. Compensation for
non-employee directors of Merix was last adjusted for fiscal 2007 to consist of
the grant of an option to purchase 20,000 shares of Merix Common Stock upon
initial election to the Board, an annual grant of an option to purchase 5,000
shares; an annual retainer of $15,000, board and committee fees of $2,000 per
meeting and an additional fee of $1,500 per Audit Committee meeting for each
meeting attended by members of the Audit Committee and $1,000 for each meeting
of the other committees attended by the members of the those committees, plus
reimbursement of expenses attendant to board membership. Cash retainers are paid
in quarterly installments. Starting in 2006, on a director’s initial election to
the Board and on the anniversary of a director’s initial election to the board,
each director received a grant of restricted stock with a grant date fair value
of approximately $10,000. Effective January 2007, the Board increased the annual
grant of restricted stock to a grant date fair value of approximately $20,000.
Each director receives a restricted stock award on initial election as a
director and on the anniversary of such election (each current director will
receive his or her initial stock award on the next anniversary of commencement
of service as a director). The number of shares granted will be determined by
dividing $10,000, with respect to the initial stock award, or $20,000, with
respect to the annual stock award, by the fair market value of a share of Merix’
common stock on the date of grant. The shares are fully vested at grant, but
will be subject to an agreement between Merix and each recipient prohibiting the
sale or the disposition of such shares so long as the recipient remains a Merix
director. The agreement will also provide that any director who resigns from the
Board without the consent of a majority of the Board of Directors then in office
will forfeit all such stock awards. All options have a 10-year term, an exercise
price equal to the fair market value of a share of Merix’ common stock on the
date of grant and vest in four equal annual installments beginning on the first
anniversary of the date of grant. Annual option grants are made on the
anniversary of initial election to the Board.

Summary of Elements of Non-Employee Director Compensation

 

Option grant to each non-employee director upon initial election to the Board of
Directors

     20,000 shares  

Annual option grant to each non-employee director

     5,000 shares  

Restricted stock award to each non-employee director upon initial election to
the Board of Directors

   $ 10,000  

Annual restricted stock award to each non-employee director

   $ 20,000  

Annual retainer for each non-employee director

   $ 15,000  

Additional annual retainer for Lead Director

   $ 10,000  

Additional annual retainer for Audit Committee Chair

   $ 5,000  

Additional annual retainer for Audit Committee Financial Expert

   $ 5,000  

Additional annual retainer for other committee chairs

   $ 3,000  

Fee for Board of Directors meeting

   $ 2,000 1

Fee for Audit Committee meeting

   $ 1,500 1

Fee for other committee meetings

   $ 1,000 1

Reimbursement of expenses attendant to board membership

     Yes  

--------------------------------------------------------------------------------

1

This fee shall be paid for attendance at each meeting; provided that the Lead
Director or relevant Committee Chair may, at her or his discretion, determine
that a lesser fee shall be paid for attendance at any meeting.